Citation Nr: 1047795	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  10-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits in the calculated amount of $32,885, to include the 
threshold matter of whether the request for a waiver of the 
Veteran's pension overpayment debt was timely filed.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1974 to November 1977.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2009 decision 
of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Pension Center.  The Veteran's claims file is now in the 
jurisdiction of the Chicago, Illinois Regional Office (RO).  In 
September 2010, a Travel Board hearing was held before the 
undersigned.  A transcript of this hearing is associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if any action on his part is required.


REMAND

The threshold matter requiring resolution in this case is whether 
the Veteran's application for a waiver of the overpayment was 
timely.  Under governing regulations, a request for waiver of a 
debt, other than for loan guaranty, shall only be considered if 
made within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrates that, as a 
result of an error by either VA or postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing, 
including forwarding.  If the requester does substantiate that 
there was such a delay in the receipt of notice of indebtedness, 
the 180-day period is to be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  See 
38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a).

The Veteran claims that he did not receive any of the notices 
regarding the overpayment until after a 180 day period (following 
the stated date of the initial demand letter).  He states that 
during the period of time in question he was homeless (from 
November 2003 to February 2004) (See December 2009 VA Form 9), 
and since he got sick (See September 2010 hearing transcript) his 
mail was going to his mother's address during a time when he did 
not have contact with her.  

The Board notes that the claims file does not contain a copy of a 
demand letter to the Veteran advising him of the overpayment 
amount and of his right to seek waiver.  [There is a notation on 
an October 2009 referral to the Committee on Waivers and 
Compromises that indicates the date of the first demand letter 
was October 8, 2006 and that the letter was "not on record in 
VVA."]  There is nothing in the record showing the address to 
which the reported demand letter was sent.  [The October 2009 
statement of the case (SOC) notes that there is no evidence to 
show that the Veteran's delay in submitting a waiver request was 
due to an error by either VA or the postal authorities affecting 
his receipt of the overpayment notice.]  The record currently 
before the Board in this matter consists essentially of 
conclusions without supporting documentation.  If documents 
supporting the determinations made are available, they must be 
secured for review.  

At the September 2010 Travel Board hearing, the Veteran testified 
that his Jesse Brown VA Medical Center (VAMC) treatment records 
should note any changes of address during the period of time in 
question (i.e., every time he changed his address, he changed it 
with his medical records).  Information regarding the Veteran's 
whereabouts from July 2006 to April 2009 constructively of record 
may constitute critical information in the matter at hand, and 
must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Seek out, and associate with the claims 
file, a copy of the demand letter to the 
Veteran regarding his overpayment reportedly 
sent on October 8, 2006.  If it cannot be 
located, provide an explanation for the 
record regarding the basis for the notation 
that such letter was sent; identify the 
address to which it was sent (and explain the 
basis for determining such was the address 
used).  

2.  Request from the Jesse Brown (formerly 
Westside) VAMC in Chicago, Illinois, copies 
of any and all documentation of his changes 
of address provided to that facility during 
the time from June 2006 until April 2009.

3.  Then readjudicate the matter of the 
timeliness of the  request for waiver of 
overpayment.  If it is resolved in the 
Veteran's favor, proceed with any development 
necessary and a merits adjudication of the 
claim for waiver.  If it is denied, or the 
merits adjudication of the waiver request is 
unfavorable, issue an appropriate SSOC and 
afford the Veteran  the opportunity to 
respond.  The case should then be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

